

AMENDMENT NO. 5
TO
BURLINGTON RESOURCES INC.
2002 STOCK INCENTIVE PLAN
 
 
The Burlington Resources Inc. 2002 Stock Incentive Plan (the “Plan”) is hereby
amended, effective as of January 1, 2005, as follows:
 
A new Section 3.5 is added to the Plan to read as follows:
 
“3.5 Anything in this Plan to the contrary notwithstanding, the Plan
Administrator and the Board of Directors shall neither have nor exercise any
authority under this Plan to modify outstanding options, stock appreciation
rights or Restricted Stock so as to cause any such options, stock appreciation
rights or Restricted Stock to provide for a deferral of compensation subject to
Section 409A of the Code.”

